Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2003

USA v. Davila
Precedential or Non-Precedential: Non-Precedential

Docket 02-1446




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Davila" (2003). 2003 Decisions. Paper 710.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/710


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT




              No: 02-1446
           ________________

    UNITED STATES OF AMERICA

                       v.

          GEOVANI DAVILA,
            a/k/a Giovanni,
             a/k/a Jovante,
            a/k/a John Doe,


               Geovani Davila,

                       Appellant




Appeal from the United States District Court
  for the Middle District of Pennsylvania
 (D.C. Criminal Action No. 01-cr-00018)
District Judge: Honorable Sylvia H. Rambo


Submitted Under Third Circuit LAR 34.1(a)
           on January 17, 2003

        Before: ROTH, FUENTES
      and ALDISERT, Circuit Judges


      (Opinion filed March 27, 2003 )
                                               OPINION




ROTH, Circuit Judge:

        Geovani Davila appeals a final judgment of conviction from the United States

District Court for the Middle District of Pennsylvania. On June 20, 2001, Davila pled

guilty to one count of conspiracy to distribute and to possess with intent to distribute

heroin. On February 8, 2002, Davila was sentenced to 384 months imprisonment. Davila

appeals, contending that the District Court erred in accepting his guilty plea without first

establishing a factual basis for a conspiratorial agreement in violation of F.R.Crim.P. 11(f).

Davila did not bring this alleged error to the attention of the District Court.

        We exercise appellate jurisdiction pursuant to 28 U.S.C. § 1291. We review

unpreserved challenges to plea colloquies for plain error. See e.g. United States v. Vonn,

535 U.S. 55, 58-59 (2002).

        Davila argues that the District Court erroneously accepted his guilty plea without

establishing a valid factual basis to support the conspiracy count as required by F.R.Crim.P.

11(f). To meet the plain error test. Davila must prove that (1) an error was committed, (2)

the error was plain, (3) the error effected Davila’s substantial rights, and (4) the Court of

Appeals should exercise its discretion to correct the error because it seriously effects the

fairness, integrity or reputations of the judicial proceedings. See e.g. United States v.

Syme, 276 F. 3d 131, 143 (2002) citing United States v. Olano, 507 U.S. 725, 734

                                                      2
(1993).

          Davila contends that the “plain error” here is the lack of a factual basis for a

“conspiratorial agreement.” F.R.Crim.P. 11(f) requires that “notwithstanding the

acceptance of a plea of guilty, the court should not enter a judgment ... without making such

inquiry as shall satisfy that there is a factual basis for the plea.” However, the court does

not need to be convinced that a defendant is guilty beyond a reasonable doubt when

accepting a guilty plea, only that there is sufficient evidence to justify the reaching of such

a conclusion. See United States v. Cefaratti, 221 F. 3d 502, 509 (3d Cir. 2000).

          Here, during Davila’s guilty plea colloquy, the District Court recited and explained

the conspiracy charge to Davila and asked if he knowingly and voluntarily agreed to plea

guilty. Davila affirmed that he did. Further, the District Court explained the legal

definition of conspiracy to Davila and asked if he understood and agreed to plea to

conspiracy and the unlawful acts of distributing heroin. Davila again affirmed. Finally, the

District Court asked the government to present the facts that supported the charged

offense. The government did so and the District Court determined that the guilty plea was

supported by a basis in fact and contained all elements of the charged offense. We find no

error, muchless plain error. Davila has failed to meet his burden.

          For the above reasons, we will affirm the judgment of the District Court.




                                                      3
TO THE CLERK:

     Please file the foregoing Opinion.




                                           By the Court,




                                           /s/ Jane R. Roth
                                          Circuit Judge




                                              4